        Case 6:16-cv-01250-MK     Document 17     Filed 01/21/21   Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION




WILLIAM CRAIG MACDONALD                                  Case No. 6:16-cv-01250-MK
                                                           OPINION AND ORDER
             Plaintiff,

      vs.

WILLETT INVESTMENT PROPERTIES;
et al.,

             Defendants.


AIKEN, District Judge:

      Plaintiff moves the Court to reopen this case, which was dismissed in

November 2016. The Court construes plaintiff’s motion as one filed pursuant to

Federal Rule of Civil Procedure 60(b), which allows the Court to reconsider and

amend a previous order in narrow circumstances. Under Rule 60(b), a litigant may

seek relief from final judgment, order, or proceeding for the following reasons: (1)

mistake, inadvertence, surprise or excusable neglect; (2) newly discovered evidence

which by due diligence could not have been discovered before the Court’s decision; (3)



Page 1 – OPINION AND ORDER
          Case 6:16-cv-01250-MK    Document 17     Filed 01/21/21   Page 2 of 3




fraud by the adverse party; (4) the judgment is void; (5) the judgment as been

satisfied; or (6) any other reason justifying relief. Fed. R. Civ. P. 60(b). A motion

under Rule 60(b) must be made within a reasonable time and, under subsections (1),

(2), and (3), “no more than a year after entry of the judgment or order or the date of

the proceeding.”   Fed. R. Civ. P. 60(c)(1).    Reconsideration is “an extraordinary

remedy, to be used sparingly in the interests of finality and conservation of judicial

resources.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003) (citation and

quotation marks omitted). Reconsideration of a prior ruling is appropriate where a

litigant can show an intervening change of controlling law, the availability of new

evidence, or the need to correct a clear error or prevent manifest injustice. Nunes v.

Ashcroft, 375 F.3d 805, 807–08 (9th Cir. 2004).

      On July 15, 2016, the Court dismissed plaintiff’s Complaint for failure to state

a claim and allowed plaintiff to file an amended complaint curing the deficiencies in

his original pleading, which plaintiff filed on August 5, 2016. Docs. 6, 8. On October

12, 2016, the Court dismissed the Amended Complaint with leave to file a second

amended complaint within 30 days. Doc. 9. Plaintiff did not respond with a second

amended complaint within the time allowed and, on November 21, 2016, the Court

dismissed the action for failure to prosecute and failure to follow a court order. Docs.

11, 12.

      Plaintiff filed this motion on July 17, 2020. Doc. 13. Like plaintiff’s earlier

filings, the motion is difficult to decipher, but it does not appear to advance any

grounds for reconsideration under Rule 60(b). Moreover, plaintiff does not explain




Page 2 – OPINION AND ORDER
        Case 6:16-cv-01250-MK     Document 17    Filed 01/21/21   Page 3 of 3




why he failed to file a timely second amended complaint or why he took nearly four

years to seek relief from the Court’s judgment. On this record, the Court cannot find

that the motion was filed “within a reasonable time” as required by Rule 60(c).

      Plaintiff’s Motion to Reopen Case (doc. 13) is DENIED and his Application for

Leave to Proceed IFP (doc. 14) is also DENIED as moot.

      IT IS SO ORDERED.

      Dated this 21st
                 ____ day of January, 2021




                                    /s/Ann Aiken
                            __________________________

                                    Ann Aiken
                            United States District Judge




Page 3 – OPINION AND ORDER
